DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statement (IDS) filed on 15 November 2019.  The references cited on the PTOL 1449 form have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 13-15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et a. (U.S. Patent Application Publication 2018/0138127).
	Referring to Claim 1, Lee teaches a semiconductor package, comprising: a frame including a core layer (110) formed of a ferromagnetic material (par. 75; metal Fe—Ni based alloy), and a through-hole (110x) passing through the core layer (110); a semiconductor chip (120) disposed in the through-hole (110x) of the frame, and having an active surface (bottom surface) on which a connection pad (126) is disposed and an inactive surface (top surface) opposite to the active surface (bottom surface); an encapsulant (130) covering at least a portion of the semiconductor chip (120); and a first connection structure disposed on the active surface (bottom surface) of the semiconductor chip (120), and including a first redistribution layer (144) electrically connected to the connection pad (126).  
The applicant states in paragraph 51 that “The core layer 111 may be formed of a conductive ferromagnetic metal, and may include, for example, at least one selected from the group consisting of iron (Fe), nickel (Ni), cobalt (Co), and alloys thereof.”  
Lee teaches an alloy of iron and nickel.  
Assuming that the applicant may attempt to argue that the alloy of iron and nickel of Lee does not explicitly state that it is “ferromagnetic” the examiner provides the following:
ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
	2) The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112).
	3) The applicant has a written description problem (112(a) rejection) because the applicant’s specification does not provide any disclosure of providing materials of iron, nickel, cobalt and alloys thereof and then additional steps to make ferromagnetic, if not a property inherent to the material themselves as the examiner contends they are.
Referring to Claim 2, Lee further teaches wherein the frame further includes a core insulating layer (par. 75; interlayer insulating material) covering at least a portion of a surface of the core layer (110; metal Fe—Ni based alloy).
Referring to Claim 3, Lee further teaches wherein the frame further includes: a wiring layer (184a/b) disposed on both sides of the core layer (110) and electrically connected to the connection pad (126); and a connection via (180) passing through the core layer (110) and connected to the wiring layer (184a/b), and having a side surface surrounded by the core insulating layer (par. 75; interlayer insulating material).
Referring to Claim 4, Lee further teaches wherein the wiring layer (184a/b) is spaced apart from the core layer (110) by the core insulating layer (par. 75; interlayer insulating material).
Referring to Claim 5, Lee further teaches wherein the connection via (180) has a cylindrical shape with a constant width as shown.

Referring to Claim 6, Lee further teaches a second connection structure including a via (134) passing through the encapsulant (130) and connected to the wiring layer (184a/b) of the frame and a second redistribution layer (134) disposed on the via (180).
Referring to Claim 7, Lee further teaches wherein the ferromagnetic material includes a ferromagnetic metal material (par. 75; metal Fe-Ni based alloy).
Referring to Claim 8, Lee further teaches wherein the ferromagnetic material is a metal Fe-Ni based alloy (par. 75), which is at least one selected from the group consisting of iron (Fe) , nickel (Ni) , cobalt (Co), and alloys thereof.
Referring to Claim 9, Lee further teaches wherein the ferromagnetic material is uniformly distributed in the core layer (110).  The core layer (110) includes an entire metal layer of Fe-Ni based alloy material.

Referring to Claim 13, Lee teaches a semiconductor package, comprising: a frame having a through-hole (110x) and a core layer (110) formed of a ferromagnetic material (par. 75; metal Fe—Ni based alloy) wherein the core layer (110) surrounds the through-hole (110x); a semiconductor chip (120) disposed in the through-hole (110x) of the frame, and having an active surface (bottom surface) on which a connection pad (126) is disposed and an inactive surface (top surface) opposite to the active surface (bottom surface); an encapsulant (130) covering at least a portion of the semiconductor chip (120); and a connection structure disposed on the active surface (bottom surface) of the semiconductor chip (120), and including a redistribution layer (144) electrically 
The applicant states in paragraph 51 that “The core layer 111 may be formed of a conductive ferromagnetic metal, and may include, for example, at least one selected from the group consisting of iron (Fe), nickel (Ni), cobalt (Co), and alloys thereof.”  
Lee teaches an alloy of iron and nickel.  
Assuming that the applicant may attempt to argue that the alloy of iron and nickel of Lee does not explicitly state that it is “ferromagnetic” the examiner provides the following:
	1) The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
	2) The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112).
	3) The applicant has a written description problem (112(a) rejection) because the applicant’s specification does not provide any disclosure of providing materials of iron, nickel, cobalt and alloys thereof and then additional steps to make ferromagnetic, if not a property inherent to the material themselves as the examiner contends they are.
Referring to Claim 14, Lee further teaches wherein the frame further includes a core insulating layer (par. 75; interlayer insulating material) covering at least a portion of a surface of the core layer (110; metal Fe—Ni based alloy).

Referring to Claim 17, Lee further teaches wherein the core insulating layer covers (par. 75; interlayer insulating material) a side surface of the core layer () except for an outmost side surface forming a side surface of the package, an upper surface of the core layer (110; metal Fe-Ni based alloy), and a lower surface of the core layer (110; metal Fe-Ni based alloy).
Referring to Claim 18, Lee further teaches a metal layer (184a/b) disposed on the core insulating layer (par. 75; interlayer insulating material) and an upper surface and a lower surface of the core layer (110; metal Fe-Ni based alloy).

Allowable Subject Matter
Claims 10-12, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 10, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein a third wiring layer disposed on the first build-up layer, and a fourth wiring layer disposed on the second build-up layer, and the first to fourth wiring layers are electrically connected to the connection pad in 
Regarding Claim 16, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein the core insulating layer includes prepreg or an Ajinomoto Build-up Film (ABF) in combination with all of the limitations of Claims 13, 14 and 16.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896